Citation Nr: 0408262	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD), 
panic disorder, anxiety disorder, bipolar (or other mood) 
disorder, and/or depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision in 
which the RO, inter alia, denied service connection for an 
acquired psychiatric disability, to include PTSD, panic 
disorder, anxiety disorder, and bipolar disorder.  The 
veteran filed a notice of disagreement (NOD) in February 2002 
and a statement of the case (SOC) was issued in March 2002.  
The veteran submitted a substantive appeal in May 2002.  In 
response to the veteran's request, the veteran offered 
testimony during a May 2002 hearing before a Decision Review 
Officer (DRO), a transcript of that hearing is of record.  

In October 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing also is of record.  During 
the Board hearing, the veteran requested, and received, a 60-
day abeyance period for submitting additional evidence.  The 
veteran later submitted additional evidence directly to the 
Board in December 2003, within the 60-day abeyance period, 
along with a waiver of RO consideration of the evidence.  
This evidence, consisting of a December 2003 medical opinion 
from the veteran's private treating psychiatrist, is accepted 
by the Board for inclusion in the record.  See 38 C.F.R. 
§§ 20.800 (2003).  

Also in December 2003, the veteran's representative submitted 
directly to the Board a request to amend the veteran's claim 
to include a request for service connection for a mood 
disorder and/or depression as a result of a closed head 
injury in service.  For this reason, and in light of the 
discussed below, the Board has expanded the issue as on the 
title page.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

To avoid any prejudice to the veteran, the RO should consider 
the expanded issue on appeal, in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
finds that additional RO action on the claim on appeal is 
warranted.  

The veteran underwent VA examination in October 2001, and 
that the examiner diagnosed the veteran with an unspecified 
anxiety disorder, and with a history of bipolar and panic 
disorders.  The examiner further stated that it was unlikely 
that the veteran's current psychological disability was due 
to the incident in service that the veteran had alleged as 
the cause of his psychiatric disability, his three-story fall 
from a building in September 1974.  

However, in view of the additional evidence added to the 
record, to particularly include the December 2003 private 
psychiatric opinion, (which provides a psychiatric assessment 
of personality and mood disorders due to closed head injury, 
revised from the psychiatrist's December 2000 assessment of 
PTSD, bipolar disorder, and panic disorder), the Board finds 
that the RO should send the claims file back to the physician 
that conducted the October 2001 VA examination for review of 
the additional evidence received and for preparation of a 
supplemental medical opinion based upon review of such 
evidence.  The RO should arrange for examination of the 
veteran only if the October 2001 VA examiner is not 
available, or is not able to render the requested opinion 
without examining the veteran.

Prior to seeking a supplemental opinion, the RO should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 ____, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).   

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  The RO should specifically request 
information and authorization concerning the veteran's 
treatment from private psychiatrist Paul Lowe.  While the 
veteran has submitted records from this physician dated from 
May 1997 to May 2001, as well as the above-mentioned December 
2003 medical opinion, the RO should obtain all outstanding 
private medical records for this physician.  

The actions identified herein are consistent with the duties 
to notify and imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

For the sake of efficiency, the RO should consider the 
evidence received in December 2003 (notwithstanding the 
waiver of initial RO consideration of such evidence).  
Moreover, the supplemental SOC (SSOC) that explains the bases 
for the RO's determinations should include citation to 
38 C.F.R. § 3.304(f) (2003) (containing the specific criteria 
for service connection for PTSD), not previously cited.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (to specifically 
include the private medical evidence from 
Dr. Paul Lowe).  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claims within the one-year 
period).    

2.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for a review of the claims file by the VA 
psychiatrist that examined the veteran in 
October 2001.  The VA examiner should be 
asked to provide a supplemental opinion, 
based upon a review of the claims file, 
to particularly include the December 2003 
private psychiatric opinion, as to 
whether the prior opinion that the 
veteran's psychiatric disability is not a 
result of injury or disease in service 
should be affirmed or reversed.  The 
examiner should provide the complete 
rationale for the supplemental opinion-
to include reference to specific evidence 
of record and pertinent medical 
authority-in a typewritten (printed) 
report. 

If the October 2001 examiner is 
unavailable, or is not able to render the 
requested supplemental opinion without 
examining the veteran, the RO should 
arrange for the veteran to undergo VA 
psychiatric examination.  The entire 
claims file, to include a complete copy 
of this REMAND, must be forwarded to the 
physician designated to examine the 
veteran, and the report of the 
examination should reflect consideration 
of the veteran's documented medical 
history and assertions.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail and clinically 
correlated to a specific diagnosis.  

With respect to each currently diagnosed 
psychiatric disability, the examiner 
should specifically indicate whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that such the veteran's currently 
demonstrated psychiatric disability is 
the result of injury or disease in 
service, to include the incident in 
September 1974.  In providing this 
opinion, the examiner should specifically 
consider and discuss the December 2003 
private medical opinion. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report.   

4.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.	The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the expanded claim 
on appeal in light of all pertinent 
evidence (to include evidence directly 
submitted to the Board in December 2003) 
and legal authority.  
  
7.	If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
citation to the criteria set forth in 38 
C.F.R. § 3.304(f) (2003), and clear 
reasons and bases for its determinations) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

